     6:20-cv-00140-RAW Document 19 Filed in ED/OK on 05/27/20 Page 1 of 4



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                       )
                                                )
                        Plaintiff,              )
                                                )
v.                                              )       Case No. 06:20-CV-140-RAW
                                                )
XEPHYR LLC d/b/a N-ERGETICS,                    )
a corporation, and BRAD BRAND,                  )
DERILL J. FUSSELL, and LINDA                    )
FUSSELL, individuals,                           )
                                                )
                        Defendants.             )

                        ORDER OF PRELIMINARY INJUNCTION

        The conditions for granting a preliminary injunction under Rule 65(a) of the Federal

Rules of Civil Procedure and 21 U.S.C. § 332(a) having been met, and for the same reasons as

set forth in the Temporary Restraining Order, it is,

        ORDERED, ADJUDGED, AND DECREED that:

        1.      The United States’ Motion for a Preliminary Injunction is GRANTED. The

preliminary injunction is in effect as of the date of this Order and will expire when superseded by

the earlier of a final judgment in, or dismissal of, this action.

        2.      Upon entry of this Order, Defendants and each and all of their directors, officers,

agents, representatives, employees, successors, assigns, attorneys, and any and all persons in

active concert or participation with any of them (hereinafter, “Associated Persons”) who receive

actual notice of this Order, shall not, during the pendency of this action, directly or indirectly,

label, hold, and/or distribute any drug, including but not limited to colloidal silver, that does not

have an approved new drug application pursuant to 21 U.S.C. § 355(b) or abbreviated new drug
     6:20-cv-00140-RAW Document 19 Filed in ED/OK on 05/27/20 Page 2 of 4



application pursuant to 21 U.S.C. § 355(j), or an investigational new drug application in effect

for its use pursuant to 21 U.S.C. § 355(i), or any drug that is misbranded within the meaning of

21 U.S.C. § 352.

       3.      Upon entry of this Order, Defendants and Associated Persons, shall not, directly

or indirectly, violate 21 U.S.C. § 331(k) by causing any drug, including but not limited to

colloidal silver, to become misbranded within the meaning of 21 U.S.C. § 352(f)(1) after

shipment of one or more of its components in interstate commerce.

       4.      Upon entry of this Order, Defendants and Associated Persons shall immediately

refrain from disposing of or transferring any assets that may interfere with implementation of

payment of restitution to consumers who purchased Defendants’ drugs, should the Court

ultimately order such restitution payments in its final judgment in this matter.

       5.      Upon entry of this Order, Defendants and Associated Persons are prohibited from

destroying, discarding, altering, transferring or otherwise making unavailable any document or

record in electronic format or otherwise within their custody or control that are related to

(a) colloidal silver; (b) misbranded drugs; and/or (c) unapproved new drugs.

       6.      Representatives of FDA may be permitted, with prior Court approval, to inspect

Defendants’ places of business and take any other measures necessary to monitor and ensure

continuing compliance with the terms of this Order. During such inspections, FDA

representatives shall be permitted to: have immediate access to buildings, including but not

limited to 303 W. 12th Street, Atoka, Oklahoma, 74525 and 339 W. 12th Street, Atoka,

Oklahoma, 74525 (the “Facilities”), equipment, raw ingredients, in-process materials, finished

products, containers, packaging material, labeling, and other promotional material therein; take

photographs and make video recordings; take samples of Defendants’ in-process or unfinished




                                                 2
     6:20-cv-00140-RAW Document 19 Filed in ED/OK on 05/27/20 Page 3 of 4



and finished products, containers, packaging material, labeling, and other promotional material;

and examine and copy all records relating to the labeling, holding, and distribution of any and all

drugs and their components.

        7.      The Defendants’ reimbursement to the United States of America for the costs of

supervision, inspection, investigation, review, examination, and analyses conducted pursuant to

this Order is reserved for later determination.

        8.      The Temporary Restraining Order entered by this Court on May 14, 2020 (Dkt.

#11), required Defendants to submit to FDA by May 22, 2020, for FDA review and approval, a

recall strategy for Defendants’ colloidal silver products. Defendants shall cooperate with FDA to

timely obtain FDA approval of a recall strategy. Upon FDA’s approval of a recall strategy,

Defendants shall implement the recall in accordance with such approved strategy. Defendants

shall bear the cost of the recall.

        9.      Defendants shall post a copy of this Order on (a) the homepage of their website,

www.n-ergetics.com and on the homepage of any other website at which Defendants conduct

business; and (b) in a common area at the Facilities and at any other location at which

Defendants conduct business. Defendants shall ensure that the Order remains posted for as long

as the Order remains in effect.

        10.     Pursuant to Rule 65(c) of the Federal Rules of Civil Procedure, Plaintiff United

States of America shall not be required to post security for the instant action.




                                                  3
    6:20-cv-00140-RAW Document 19 Filed in ED/OK on 05/27/20 Page 4 of 4



       DONE AND ORDERED in chambers in Muskogee, Oklahoma, this

27th day of May, 2020.




                                     ____________________________________
                                     RONALD A. WHITE
                                     UNITED STATES DISTRICT JUDGE




                                       4
